Citation Nr: 1436895	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a prostate disorder, diagnosed as chronic prostatitis and benign prostate hypertrophy (BPH).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter is on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was remanded by the Board in August 2013 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In May and June 2014, the Veteran submitted new claims seeking entitlement service connection for hypertension, an acquired psychiatric disorder, bilateral hearing loss, tinnitus, and also entitlement to an increased rating for his service-connected diabetes mellitus.  These issues have not yet been adjudicated by the RO and, as the Board does not have jurisdiction over them, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prostatitis has not been shown at any point during the period on appeal.  

2.  BPH was not shown in service or for many years thereafter, and is unrelated to active duty service.


CONCLUSION OF LAW

A prostate disorder, diagnosed as chronic prostatitis and BPH, was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to service connection for a prostate disorder, which he asserts is related to the genitourinary treatment he received in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection for these chronic disorders may also be established through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While prostate cancer is one such chronic disease, prostatitis and BPH are not.  Here, since prostate cancer has not been asserted or diagnosed, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

In this regard, it is important to note that none of the Veteran's disabilities at issue are listed within the presumptive list of disorders associated with herbicide exposure in Vietnam. 

As an initial matter, the Veteran's service treatment records do indicate that he was treated for an episode of gonorrhea and acute urethritis in July 1968.  However, it does not appear that these symptoms were permanent, as a follow-up evaluation in October 1968 was normal (although he still complained of pain upon urination).  Significantly, he denied any genitourinary symptoms at his separation physical examination in September 1969, providing factual evidence against his current claim, and no genitourinary disorder as clinically observed by the evaluating physician.  

In fact, the post-service evidence does not reflect symptoms related to a prostate disorder until March 1988, where he was treated for what was characterized as chronic prostatitis, and this disorder was not clinically observed in following years.  The Veteran was later diagnosed with BPH in approximately April 2007, which is the only current genitourinary disorder.  

In any event, even when viewing the claim in a light most favorable to the Veteran, the earliest indication of a prostate disorder is still approximately 19 years after he left active duty.  Even though service connection for BPH or prostatitis not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment does weigh against the Veteran's claim that his prostate disorder is related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in September 2012.  On that occasion, the Veteran stated that he had been treated for prostate problems, and that he currently experiences symptoms such as difficulty in urination and leakage.  He also reported erectile dysfunction.  An examination of the prostate revealed that it was enlarged, but otherwise normal.  Prostatitis was not shown, and his diagnosis was limited to BPH.  

After a review of the claims file, the examiner determined that the Veteran's current BPH was less likely than not related to his active duty service.  In providing this opinion, the examiner observed that, while there was treatment for urethritis in service, there was no indication of BPH or prostatitis.  Moreover, the examiner noted that BPH is typically associated advancing age rather than to a specific event.  Moreover, there was no known researched relationship between gonorrhea/urethritis and BPH.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his current prostate symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a prostate disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because prostate disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's current prostate disorder are found to lack competency.

Moreover, while it is true that the Veteran is competent to discuss symptoms, and may testify about subjects such as continuous symptoms since service, the Board finds that these statements are of very limited probative value, given that they have been contradicted by other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Specifically, the record includes treatment notes from September and November 2006, where there were no genitourinary symptoms observed.  In fact, a CT scan in September 2006 observed that the prostate was "unremarkable for the patient's age", providing more evidence against this claim.   

Overall, while the Veteran has had post-service treatment for prostatitis, the evidence does not indicate that it was present at any time during the period on appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the evidence does not attribute his current BPH to his active duty service.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved, and the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, the Veteran has been sent notice that is adequate such that there is no prejudice in adjudicating his claim.  Therefore, the duty to notify has been met in this regard.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, a VA examination was obtained, which the Board finds adequate for adjudication purposes.  

Finally, while the claim was remanded by the Board in August 2013, the requirements of that Remand were fulfilled, and the claim may be properly adjudicated following the completion of the necessary development.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a prostate disorder, diagnosed as chronic prostatitis and BPH, is denied.   

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


